Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	The Office acknowledges the receipt of Applicant’s amendment filed October 27, 2021. Claims 1, 2, 4, 8, 10, 12-14, 21, 24, 25 and 27-33 are pending and are examined in the instant application.
All previous rejections not set forth below have been withdrawn.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.   
This action is made FINAL.
Claim Objections
2. 	Claims 1, 12-14, 25, 27-29 and 33 are objected to because of the following.
	In claims 1, 25 and 33, a comma should be inserted before each recitation of “representative”. 
In claims 25 and 33, a comma should be inserted after “NCIMB 42470” with regard to QTL3 to clarify that the clauses following the deposit information refer back to QTL3 that precedes the deposit information.
	In claims 12-14 and 27-29, “QTL 1” should be amended to “QTL1”.
	In claim 14, “produced by the propagation material” should be deleted, because “propagation material” refers to claim 13.
	In claim 29, in line 2, “of said tomato fruit” should be inserted after “seed”.
	Correction is required. 
Claim Rejections - 35 USC § 112(b)
3. 	Claims 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicant regards as the invention.
	Claim 31 depends from canceled claim 26. Thus, the metes and bounds of what is claimed cannot be ascertained.
Clarification and/or correction is required.
Claim Rejections - 35 USC § 112(d)
4. 	Claims 24, 32 and 33 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 24 depends from claim 13. Claim 32 depends from claim 28. Claims 13 and 28 recite “a microspore, a pollen, an ovary, an ovule, an embryo sac and an egg cell” for sexual reproduction, and “a cutting, a root, a stem, a cell, and a protoplast” for vegetative reproduction. Amended claims 24 and 32 recite “a leaf, a pollen, an embryo, a cotyledon, a hypocotyl, a meristematic cell, a root, a root tip, an anther, a flower, a seed and a stem”  for both sexual reproduction and vegetative reproduction. Claims 24 and 32 are broader than claims 13 and 28, respectively. 
Claim 33 does not further limit claim 25 because all the limitations set forth in claim 33 are recited in claim 25.

Claim Rejections - 35 USC § 112(a)
5. 	Claims 25, 27-30, 32 and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claimed invention lacks adequate written description because Applicant fails to demonstrate to a person of ordinary skill in the art that the inventor was in possession of the invention as now claimed. In particular, Applicant has not demonstrated possession of QTL1 by reciting sufficient structure in combination with a recitation of function. Although Applicant provides a deposit, this deposit is insufficient to demonstrate possession of QTL1 because the claims do not indicate the location of QTL1 in the deposit. Claim 25 merely recites “a region of chromosome 10 from the genome of a tomato plant”. It does not indicate the size and structure of the QTL1 region. There is no disclosure as to where QTL1 begins and ends in the deposited genome. Thus, the existing knowledge in the field is insufficient to facilitate conversion of the information disclosed by Applicant to demonstrate possession. Absent identification of any structure of QTL1 other than a region of unspecified size 
Given the breadth of the claims and lack of guidance of the specification, the specification fails to provide an adequate written description of the plants encompassed by the claim. Accordingly, the claimed plants lack adequate written description under current Written Description guidelines (Federal Register/ Vol.66, No. 4/ Friday, January 5, 2001/ Notices; p. 1099-1111. See also the Written Description Guidelines, Revision 1, March 25, 2008.)
6. 	Claims 25, 27-30, 32 and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
“The first paragraph of 35 U.S.C. § 112 requires, inter alia, that the specification of a patent enable any person skilled in the art to which it pertains to make and use the claimed invention. Although the statute does not say so, enablement requires that the specification teach those in the art to make and use the invention without ‘undue experimentation.’ In re Wands, 858 F.2d 731, 737 (Fed. Cir. 1988). That some experimentation may be required is not fatal; the issue is whether the amount of experimentation required is ‘undue.” In re Vaeck, 947 F.2d 488, 495 (Fed. Cir. 1991) (emphasis in original); see also In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993) (“[T]o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation.’”) Wands, supra. Some experimentation, even a considerable amount, is not “undue” if, e.g., it is merely routine, or if the specification provides a reasonable amount of guidance as to the direction in which the experimentation should proceed. Factors to consider include “(1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.” Id.
Applicant fails to teach how to make and use the invention as claimed without undue experimentation. In particular, Applicant fails to teach sufficient structure in combination with a recitation of function for QTL1 such that a person of ordinary skill in the art would have been able to make and use the claimed invention without undue experimentation. In particular, the invention provides QTL1 and QTL3, optionally with QTL2, that contribute to the higher levels of anthocyanins phenotype. The invention is further characterized by the presence of QTL1 and QTL3, optionally with QTL2, in a tomato plant which confers said phenotype. As indicated above in the 35 USC 112, first paragraph, written description rejection, QTL1 is not structurally characterized beyond “a region of chromosome 10” from the deposited tomato genome. Applicant discloses markers having SEQ ID NO:2 or SEQ ID NO:3 that are linked to the QTL1 but are not part of the QTL1 and cannot produce the claimed phenotype. There is no evidence in the record that a person of ordinary skill in the art would be able to predict not only the presence of the QTL1 within a tomato genome, but would be able to predictably define 
As for working examples, Applicant discloses creating tomato plants having the higher anthocyanins phenotype by crossing a donor line with a recipient line (Example 1), determining the anthocyanin content (Example 2), and generating SNP markers from F2 plants of the deposit (Example 3). Applicant mapped QTL1 to chromosome 10 using a publicly available map (SL2.50, annotation ITAG2.4) of the Solanum lycopersicum genome [0032]. Notably, none of Applicant’s working examples structurally characterizes QTL1. It is unclear how one skilled in the art can select for plants comprising QTL1 and QTL3 when QTL1 is not characterized.
Finally, because Applicant merely discloses a very large region of the tomato chromosome where the QTL1 may be found and identifies molecular markers linked to, but does not structurally define the QTL1 in any way, a person would need to conduct a considerable amount of experimentation to structurally characterize QTL1, and even more so to further identify the higher anthocyanins phenotype parts thereof associated with QTL1. The Office notes that the QTL1 is disclosed as located in chromosome 10, but Applicant does not identify the actual length of the QTL1, its location or in any other 
In making this determination, the Office has weighed each of the Wands factors identified above. As explained more fully below, the state of the prior art is not highly developed, the nature of the invention is the use of a poorly defined QTL that leads to the production of fruits comprising higher levels of anthocyanins whose structure is not well-characterized, the breadth of the claims covers QTL1 of indeterminate structure located on a very large region of a public tomato genome, the art is highly unpredictable, the amount of direction or guidance is insufficient with regard to structural characterization of the QTL1, and, though Applicant provides working examples, these are directed more to the breeding techniques to create and identify plants having higher levels of anthocyanins without isolating or structurally characterizing the QTL1. Given these difficulties, notwithstanding a relatively high level of ordinary skill of those in the art, the amount of experimentation would likely be extensive and undue.
Weighing all the Wands factors based on the totality of the record as discussed above, the Office determines that it would require undue experimentation for a person of ordinary skill in the art to make and use the invention as claimed.
Conclusion
7. 	No claim is allowed. 
8. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG T BUI whose telephone number is (571)272-0793.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 




/PHUONG T BUI/Primary Examiner, Art Unit 1663